                     Case 21-12374-RAM       Doc 106    Filed 07/29/21   Page 1 of 8




       ORDERED in the Southern District of Florida on July 29, 2021.




                                                 Robert A. Mark, Judge
_____________________________________________________________________________
                                                 United States Bankruptcy Court




                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION
                                       www.flsb.uscourts.gov

       In re:                                                  Chapter 11

       AVENTURA HOTEL PROPERTIES, LLC,                         Case No. 21-12374-BKC-RAM
       TRIPTYCH MIAMI HOLDINGS, LLC,                           Case No. 21-12375-BKC-RAM

                   Debtors.                                   Jointly Administered Under
       ____________________________________/                  Case No. 21-12374-BKC-RAM

              ORDER GRANTING DEBTORS’ MOTION FOR ENTRY OF AN ORDER
           (A) AUTHORIZING THE SALE OF REAL PROPERTY OF THE CHAPTER 11
            ESTATES FREE AND CLEAR OF LIENS, CLAIMS AND ENCUMBRANCES
                       PURSUANT TO 11 U.S.C. §363; (B) ESTABLISHING
                 BIDDING PROCEDURES AND SALE PROCESS; (C) APPROVING
             ASSET PURCHASE AGREEMENT WITH INTEGRA REAL ESTATE, LLC;
           (D) SCHEDULING SALE HEARING; AND (E) GRANTING RELATED RELIEF

                THIS MATTER came before the Court on July 26, 2021 at 10:00 a.m. upon Debtors-in-

       Possession Aventura Hotel Properties, LLC (“AHP”) and Triptych Miami Holdings, LLC’s
               Case 21-12374-RAM           Doc 106      Filed 07/29/21      Page 2 of 8




(“TMH,” and collectively, the “Debtors” or “Debtors-In-Possession”) Motion for Entry of an

Order (A) Authorizing the Sale of Real Property of the Chapter 11 Estate Free and Clear of Liens,

Claims and Encumbrances Pursuant to 11 U.S.C. §363; (B) Establishing Bidding Procedures and

Sale Process; (C) Approving Asset Purchase Agreement with Integra Real Estate, LLC; (D)

Scheduling Sale Hearing; and (E) Granting Related Relief [ECF No. 94] (the “Motion”), and the

limited objections filed by QR Triptych, LLC [ECF No. 102] (“QR Objection”) and Fifteen

Midtown Properties, LLC [ECF No. 103] (“15 Midtown Objection”). The Court, having reviewed

the Motion, the QR Objection, the 15 Midtown Objection, hearing arguments of counsel,

        FINDS AND DETERMINES THAT:

        A.      The Court has jurisdiction over this matter and over the property of the Debtors

pursuant to 28 U.S.C. §§ 157(a) and 1334, venue is proper in this district pursuant to 28 U.S.C. §

1408, and this is a core proceeding pursuant to 28 U.S.C. § 157(b).

        B.      Good and sufficient notice of the relief sought in the Motion has been given in

accordance with Bankruptcy Rule 2002, and no other or further notice is or shall be required and

any requirements for other or further notice shall be waived and dispensed with pursuant to Fed.

R. Bankr. P. 2002, 6004, 6006 and 9007 and pursuant to the Court’s powers under section 105 of

the Bankruptcy Code. A reasonable opportunity to object or be heard regarding the relief requested

in the Motion has been afforded to all parties-in-interest.

        C.      The bidding procedures set forth herein are fair, reasonable and appropriate, and

are designed to maximize the recovery on the proposed sale of the Property.

        D.      The entry of this Order is in the best interests of the Debtor, its estate, creditors, and

all other parties-in-interest.




                                                    2
                Case 21-12374-RAM           Doc 106     Filed 07/29/21     Page 3 of 8




          Accordingly, it is ORDERED, as follows:

          1.     The Motion is GRANTED as set forth herein.1 The QR Objection and the 15

Midtown Objection were resolved as set forth on the record in open court.

          2.     The Contract for the “As Is” Sale and Purchase of Vacant Land dated July 15, 2021,

executed between AHP and Integra Real Estate, LLC (“Integra”) (the “Contract”) is APPROVED,

pursuant to the following terms as set forth in the Motion and Exhibit “A” attached thereto:

          Seller: Aventura Hotel Properties, LLC

          Purchaser: Integra Real Estate, LLC

          Assets: Debtor AHP is selling the following asset: all right, title and interest of
          Seller in the assemblage of land located at 3601 N. Miami Avenue, in Miami-Dade
          County, Florida as more particularly described on Exhibit “A” attached to the
          Contract (the “Property”), inclusive of any development rights previously obtained
          by Seller, together with all plans, drawings, as-built record drawings, transferable
          consents, authorizations, variances or waivers, permits, entitlements, utility rights,
          reservations and approvals related thereto, if any, and subject to Bankruptcy Court
          approval.

          Purchase Price: The purchase price for the Property is Twenty Five Million Five
          Hundred Thousand and 00/100 Dollars ($25,500,000.00) (the “Purchase Price”),
          subject to better and higher offers.

          Deposit: The designated closing agent under the Contract, Pardo Jackson
          Gainsburg, PL, 200 S.E. First Street, Suite 700, Miami, Florida 33131 (the “Closing
          Agent”). The Buyer shall deposit Two Hundred and Fifty Thousand and 00/100
          Dollars ($250,000.00) (the “First Deposit”) with the Closing Agent (as defined
          below), within three (3) business days after the Effective Date. If Buyer does not
          terminate the Contract prior to the expiration of the Due Diligence Period (as
          defined below), then Buyer shall make a second deposit of One Million and No/100
          Dollars ($1,000,000) (the “Second Deposit”) (the First Deposit and Second Deposit
          are collectively referred to herein as the “Deposit”) with the Closing Agent (as
          defined below) no later than three (3) business days following the expiration of the
          Due Diligence Period (as defined below).



1
    All capitalized terms not defined herein shall be defined as set forth in the Motion.



                                                    3
              Case 21-12374-RAM          Doc 106     Filed 07/29/21     Page 4 of 8




       Closing: The Closing shall take place upon entry of an order of the Bankruptcy
       Court approving the Contract and sale of the Property, but in no event later than
       September 15, 2021. At the Closing, Seller shall deliver to Purchaser a Statutory
       Warranty Deed and such other instruments of transfer and conveyance as provided
       in the Contract.

       Due Diligence: Buyer shall have the right, at its sole cost and expense, to conduct
       such investigations, studies, analyses, surveys, searches, interviews and tests as
       Buyer shall deem necessary or appropriate to evaluate the suitability of the Property
       for Buyer’s intended use (collectively, the “Inspections”). Buyer shall have until
       the end of August 14, 2021, which is the date that is thirty (30) days after the
       Effective Date of the Contract (the “Due Diligence Period”), to determine, in its
       sole discretion, whether the Property is suitable for Buyer’s intended use. If Buyer
       determines, for any reason, that the Property is not suitable for Buyer’s intended
       use, then Buyer shall have the right to terminate the Contract before the expiration
       of the Due Diligence Period by delivering written notice to Seller, in which case,
       the Deposit shall be returned to Buyer, and the Parties shall have no further
       obligations to one another except those that expressly survive termination of the
       Contract. If Buyer fails to terminate the Contract before the expiration of the Due
       Diligence Period, then Buyer will be deemed to have waived such termination right,
       the Deposit shall become non-refundable to Buyer (except where otherwise
       provided in the Contract), and the Parties shall proceed to Closing in accordance
       with the terms and conditions of the Contract. In such event, Buyer shall accept
       the Property in its “AS IS” condition, except as otherwise provided in the Contract.

       3.      SALE HEARING. A sale hearing to approve the sale of the Property pursuant to

11 U.S.C. § 363 of the Bankruptcy Code (the “Sale Hearing”) shall be held on Wednesday,

August 25, 2021 at 11:00 am EDT, before the Honorable Robert A. Mark, by Zoom Video

Conference. To participate in the hearing, parties must register in advance no later than 3:00 p.m.,

one business day before the date of the hearing. To register, manually enter the following

registration link in a browser:

https://www.zoomgov.com/meeting/register/vJIsdequqD4vHq0pFGf8PqRM_UHQM1L1QcI

       4.      AUCTION. An Auction (as defined herein below) with respect to sale of the

Property, if necessary, shall be conducted before the Honorable Robert A. Mark, by Zoom Video

Conference at the Sale Hearing on Wednesday, August 25, 2021 at 11:00 a.m EDT in accordance

with the bidding procedures set forth below in paragraph (5) of this Order.


                                                 4
              Case 21-12374-RAM          Doc 106      Filed 07/29/21      Page 5 of 8




       5.      BIDDING PROCEDURES. The bidding procedures as set forth below are

approved and the Debtors are authorized and directed to carry out the actions reasonably necessary

to carry out the bidding procedures set forth herein. All competitive bidders, creditors and/or

interested parties participating in an Auction of the Properties, should it be necessary, shall comply

with the following bidding procedures:

              i.      competing bid(s) shall be made upon substantially similar terms and
       provisions as contained in the Contract and as otherwise provided in the order(s) of
       the Bankruptcy Court approving the Motion and Bidding Procedures as set forth
       herein, provided however, that such competing bids shall not contain a Due
       Diligence Period and must be subject to and not otherwise provide for the
       impairment of the Parking Rights Agreement between Debtor and Fifteen Midtown
       Properties, LLC (“Competing Bid(s)”);

               ii.     Competing Bid(s) shall be received, in writing, by Debtor’s counsel
       Jesus M. Suarez, Esq., 100 SE Second Street, 44th Floor, Miami, Florida 33301,
       jsuarez@gjb-law.com, by 5:00 p.m. on August 23, 2021 (the “Bid Deadline”), in
       the form of a fully executed, substantially similar version of the Contract (the
       “Competing Bid Contract”), along with: (a) a refundable deposit in the amount of
       five percent (5%) of the purchase price identified in the Competing Bid Contract
       (the “Competing Bid Deposit”) in readily available funds delivered to the Closing
       Agent (wire transfer instructions shall be provided by the Closing Agent and/or
       Debtors’ counsel upon written request directed to jsuarez@gjb-law.com); provided
       however, that in the event that the Competing Bid is accepted and approved as the
       highest and best offer, such Competing Bid Deposit shall be non-refundable; (b)
       the Competing Bid shall not be subject to any contingency whatsoever, shall be
       subject to Bankruptcy Court approval, and shall be accompanied by evidence that
       the prospective buyer submitting the Competing Bid has the ability to consummate
       the purchase transaction and comply with all terms thereto; and (c) information that
       indicates to the Debtor, in the Debtor’s discretion, and subject to Bankruptcy Court
       approval, that the prospective buyer’s Competing Bid is submitted as a good faith,
       arm’s length transaction entitled to the protections of §363(m) of the Bankruptcy
       Code;

              iii.     the Debtors, in their discretion in consultation with Secured
       Creditor, and subject to Bankruptcy Court approval, shall determine whether any
       Competing Bid(s) received by the Bid Deadline constitute a qualified bid with
       capacity to close as provided in the respective Competing Bid Contract and may be
       accepted as a qualified bid (the “Qualified Bid”). Any Competing Bid determined
       to be a Qualified Bid shall be irrevocable until the selection of the Successful
       Bidder (as hereinafter defined) and the Back-Up Bidder (which offer shall remain
       irrevocable until the closing of the sale to the Successful Bidder or the Back-Up
       Bidder);


                                                  5
      Case 21-12374-RAM           Doc 106     Filed 07/29/21      Page 6 of 8




         iv.     Integra shall be deemed to have submitted a Qualified Bid provided
that, at the time of the auction sale, the Due Diligence Deadline has expired, Integra
has not terminated the Contract, and Integra has otherwise complied with its
obligations thereunder. Secured Creditor LV Midtown, LLC shall be deemed a
Qualified Bidder and may submit a Qualified Bid in an amount not to exceed their
363(k) Bid (as defined below) in the amount of the Release Price without the
necessity of otherwise complying with these Bid Procedures;

       v.      should the Debtors receive multiple Qualified Bids by the Bid
Deadline, the Bankruptcy Court shall conduct the Sale Hearing as a final and
absolute auction, at which time the Bankruptcy Court will determine the best and
highest offer for sale of the Property (the “Auction”). The Auction shall be
conducted via Zoom Video Conference at the Sale Hearing on Wednesday, August
25, 2021 at 11:00 a.m EDT. Only prospective buyers that have been determined
to have submitted a Qualified Bid shall be permitted to participate in the Auction;

       vi.     any prospective buyers with a Qualified Bid (the “Qualified
Bidder(s)”) shall be permitted to participate in the Auction. The minimum bidding
increments above the highest and best Qualified Bid accepted at the time of the
Auction, shall be not less than two-hundred fifty thousand dollars ($250,000.00)
(the “Bid Increment(s)”);

        vii.   the competitive bidding among the Qualified Bidders shall continue
until the Bankruptcy Court determines it has received the highest and/or best bid
for the Property. The prospective buyer submitting the highest and/or best bid for
the Property shall be determined to be the “Successful Bidder”;

        viii. the Qualified Bidder submitting the second highest and/or best
Qualified Bid accepted at the Auction, if any, shall be deemed the back-up bidder
(the “Back-Up Bidder”) and shall be obligated to close on the transaction
contemplated under the purchase Contract submitted for approval with such
Qualified Bid within seven (7) days from the tendering of written notice by the
Debtors to the Back-Up Bidder of the Successful Bidder’s failure to close and the
Competing Bid Deposit of the Back-Up Bidder shall be held by the Closing Agent
until the closing of the sale of the Property, shall be refunded pursuant to part ix
below if the Property is sold to the Successful Bidder, and shall be non-refundable
if Back-Up Bidder is called upon to close on its Qualified Bid and fails to do so;
and

        ix.    notwithstanding the above Bidding Procedures, in the event that
Integra or another Qualified Bidder(s) is not deemed to be the Successful Bidder or
Back-Up Bidder at the Auction, then all Deposits or Additional Deposits shall be
refunded by the Debtors or Closing Agent (collectively, the “Refundable
Deposit(s)”) to the respective party submitting the Refundable Deposit, within five
(5) business days of the Auction or upon further order of the Bankruptcy Court, and
Secured Creditor LV Midtown, LLC may exercise its Qualified Bid in an amount



                                          6
                Case 21-12374-RAM             Doc 106       Filed 07/29/21        Page 7 of 8




        not up to the amount 363(k) Bid (as defined below) and shall be the Successful
        Bidder.

(collectively, the “Bidding Procedures”).

        6.       Notwithstanding the above Bidding Procedures, Secured Creditor LV Midtown,

LLC shall have the right, but not the obligation, to credit bid up to the amount of the Release Price2

pursuant to §363(k) of the Bankruptcy Code in connection with the sale of the Property pursuant

to this Motion (the “363(k) Bid”). Pursuant to the LV Settlement, the 363(k) Bid is not subject to

objection. In the event that Secured Creditor LV Midtown, LLC exercises its 363(k) Bid option,

such bid shall be subject to the Bidding Procedures, except that Secured Creditor LV Midtown,

LLC shall not be required to submit a Deposit or Additional Deposit for purposes of bidding at the

Auction nor shall Secured Creditor be required to submit a Competing Bid in advance of the

auction.

        7.       Debtor AHP shall hold in escrow any cash received from the sale of the Property

pending further order of the Bankruptcy Court, except that Debtor AHP may use sale proceeds to

pay the Release Price to Secured Creditor LV Midtown, LLC (provided it is not the Successful

Bidder) pursuant to the LV Settlement previously approved by the Bankruptcy Court.

        8.       The Court shall retain jurisdiction over this matter to consider such additional relief

and enter further orders as necessary to enforce the terms and conditions of this Order.

                                                     ###




2
  On June 16, 2021, the Court approved a settlement between the Debtors and Secured Creditor LV Midtown, LLC
[ECF No. 85] (the “LV Settlement”). The LV Settlement defines the Release Price as $19,600,000, subject to the
terms thereof strict compliance with certain Milestones as set forth therein. Nothing herein shall be deemed to
modify the terms of the LV Settlement.


                                                       7
              Case 21-12374-RAM          Doc 106     Filed 07/29/21      Page 8 of 8




Submitted by:
Jesus M. Suarez
Genovese Joblove & Battista, P.A.
Counsel to Debtors-in-Possession
100 Southeast Second Street, Suite 4400
Miami, FL 33131
Telephone: (305) 349-2300
jsuarez@gjb-law.com

(Attorney Suarez is directed to serve a signed copy of this Order upon all interested parties and to
file a Certificate of Service with the Court).




                                                 8
